Citation Nr: 1516805	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder, claimed as secondary to diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Entitlement to service connection for a bilateral foot disorder, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a right knee disorder, claimed as secondary to diabetes mellitus.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a diaphragm injury.

12.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a stomach bulge.

13.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

15.  Whether a March 2012 notice of disagreement (NOD) regarding a January 2011 rating decision denying service connection for a back problems, shortness of breath, and erectile dysfunction, was timely filed.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011, November 2012, August 2013, and August 2014 decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.

The procedural history of the claims on appeal is as follows.  In a January 2011 rating decision, the RO, in relevant part, denied service connection for hearing loss, diabetes mellitus, a bilateral foot disorder, a lung disorder, and a back disorder.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the portion of the decision that denied service connection for hearing loss and diabetes mellitus.  A statement of the case (SOC) addressing hearing loss was issued in September 2011.  In October 2011, a letter from the Veteran's representative was received indicating that the Veteran wished to continue his claim for service connection for hearing loss and diabetes among other claims.  A SOC for diabetes and a supplemental SOC (SSOC) for hearing loss were issued in February 2012.  A substantive appeal (VA Form 9) was received in May 2012 indicating the Veteran wished to appeal all issues listed on the SOC and any supplemental SOCs (SSOCs).  The Board notes that the May 2012 substantive appeal was not timely.

In an August 2013 deferred rating decision, the RO noted that the Veteran had been notified in an August 2013 rating decision that diabetes mellitus and hearing loss were on appeal.  The RO noted that bilateral hearing loss was on appeal and had been certified to the Board, but that a timely substantive appeal had not been received regarding diabetes mellitus.  Thus, the RO readjudicated the issue and declined to reopen the claim for service connection for diabetes mellitus in a September 2013 rating decision.  In September 2013, the Veteran filed a NOD.  A SOC was issued in May 2014, and a substantive appeal (VA Form 9) was received in June 2014.  

Given the foregoing, the Board finds that VA has waived any issue of timeliness in the filing of a substantive appeal with respect to the issue of service connection for hearing loss.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, although the RO readjudicated the claim for service connection for diabetes mellitus in September 2013, the RO had already informed the Veteran that the claim was on appeal.  Therefore, the Board finds that VA has also waived any issue of timeliness in the filing of a substantive appeal with respect to the issue of service connection for diabetes mellitus that was denied in January 2011.  Therefore, the Board has characterized the issue on appeal as a claim for service connection on the merits rather than a claim to reopen a previously denied claim.

In a November 2012 decision, the RO determined that a March 2012 NOD was untimely for the issues of entitlement to service connection for back problems, shortness of breath, and erectile dysfunction.  The Veteran filed a NOD with this determination in September 2013.  A SOC was issued in July 2013, and a substantive appeal (VA Form 9) was received in August 2013.

In an August 2013 rating decision, the RO, in relevant part, continued a 30 percent rating for PTSD, denied service connection for a right knee disorder, and denied reopening claims for service connection for a lung disorder, a back disorder, and a bilateral foot disorder, and denied entitlement to TDIU.  The Veteran filed a NOD in August 2013, a SOC was issued in May 2014, and a substantive appeal (VA Form 9) was received in June 2014.  

In a May 2014 rating decision, the RO assigned a higher 50 percent rating for PTSD effective April 4, 2012.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2014 rating decision, the RO denied service connection for sleep apnea and disability compensation pursuant to 38 U.S.C.A. § 1151 for a diaphragm injury and stomach bulge.  The Veteran filed a NOD in August 2014, a SOC was issued in February 2015, and a substantive appeal (VA Form 9) was later received in February 2015.  The appeal was certified to the Board in March 2015.

In February 2015, the Veteran's representative waived the RO's initial review of additional evidence received by the Board.  See 38 C.F.R. § 20.1304(c) (2014).

The Board notes that the Veteran was previously represented by the American Legion.  In October 2011, he filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing agent, James M. McElfresh II, as his representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains copies of May 2013 VA examinations for hearing loss and PTSD, and VA treatment records dated to December 2014.  Otherwise, the records are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a lung disorder, a back disorder, sleep apnea; and increased evaluation for PTSD; TDIU; and disability compensation pursuant to §1151 for a diaphragm injury and stomach bulge are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2011 rating decision, the RO denied the Veteran's claims for service connection for a lung disorder, a bilateral foot disorder, and a back disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the January 2011 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection claims for service connection for a lung disorder, a bilateral foot disorder, and a back disorder.  

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is related to his active duty service.

4.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.  The evidence also does not show that he otherwise had exposure to Agent Orange or other herbicide agents during his active service. 

5.  The Veteran's diabetes mellitus did not manifest during active service or to a compensable degree within one year of separation from active service and is not otherwise related to his military service.  

6.  The Veteran's bilateral foot and right knee disorders did not manifest during active service, nor is there any indication that his bilateral foot and right knee disorders are causally related to his active service or caused or aggravated by any service-connected disability.

7.  The Veteran did not file an adequate and timely NOD within one year of the January 2011 rating decision for the issues of entitlement to service connection for back problems, shortness of breath, and erectile dysfunction.  



CONCLUSIONS OF LAW

1.  The January 2011 rating decision that denied claims for service connection for a lung disorder, a bilateral foot disorder, and a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received since the January 2011 rating decision is new and material, and the claims of entitlement to service connection for lung disorder, a bilateral foot disorder, and a back disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  A bilateral foot disorder was not incurred in or aggravated by service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  A right knee disorder was not incurred in or aggravated by service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

7.  The requirements are not met for an adequate and timely NOD within one year of the January 2011 rating decision for the issues of service connection for back problems, shortness of breath, and erectile dysfunction.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.28, 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen - Lung Disorder, Bilateral Foot Disorder, and Back Disorder

The Veteran has asserted that his lung disorder is due to in-service exposure to herbicides, asbestos, and jet fuel.  He has contended that his bilateral foot disorder is secondary to diabetes mellitus.  He has also indicated that his back disorder is due to an in-service injury that occurred when moving fuel tanks.  

The RO denied the Veteran's claims for service connection for a lung disorder, a bilateral foot disorder, and a back disorder in a January 2011 rating decision, finding there was no indication that the claimed disabilities were incurred in or otherwise related to service.  The Veteran was provided notice of this decision and his appellate rights, but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the January 2011 rating decision, the following evidence was of record:  service treatment records; service personnel records; private medical records from Drs. J.G., B.H., W.G., P.E., R.C. (initials used to protect privacy); records from the Social Security Administration (SSA); VA medical records dated from April 2010 to December 2010; and lay statements from the Veteran and J.S.  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses related to his lungs, feet, and back.  At the time of his October 1971 discharge examination, his lungs, chest, feet, and spine were normal.  His service personnel records and information from the National Personnel Records Center (NPRC) indicated that the Veteran did not serve in the Republic of Vietnam, but did service in its coastal waters.  VA and private medical records did not show any treatment for chronic lung, bilateral foot, and back disorders.  

The evidence received since the January 2011 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  Specifically, this evidence indicates the Veteran has current lung, bilateral foot, and back disorders.  VA treatment records that were received in April 2012 indicate that a May 2011 electromyography (EMG) showed evidence of peripheral polyneuropathy in the feet, likely secondary to diabetes mellitus.  July 2012 VA treatment records indicate that the Veteran had a mass in the upper left lobe of the lung of unknown etiology.  A November 2011 VA x-ray also showed evidence of lumbar spondylosis, and subsequent records note degenerative disc disease of the thoracolumbar spine.  This new evidence indicates the Veteran has current disabilities and therefore addresses one of the reasons for the previous denial, i.e., no current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  ).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for lung, back, and bilateral foot disorders.  The issue of service connection for a bilateral foot disorder is decided below; however, as will be explained, the Board is of the opinion that further development is necessary before the merits of the claims for service connection for a lung disorder and a back disorder can be addressed.


II.  Service Connection for Bilateral Hearing Loss, Diabetes Mellitus, a Bilateral Foot Disorder, and a Right Knee Disorder

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Regarding the claim for service connection for bilateral hearing loss, because the decision below is favorable to the Veteran, the Board finds that further discussion regarding VA duties to notify and assist with respect to this issue is unnecessary.

The notice requirements were met in this case by notification letters in March 2010, July 2010, and March 2012.  These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this this case, the AOJ obtained the Veteran's service treatment records, service personnel records, SSA records, and all identified and available post-service treatment records.  The AOJ also took appropriate measures to verify the Veteran's service, including any service in the Republic of Vietnam.  As noted above, the NPRC verified that the Veteran served in the coastal waters of Vietnam.  The Veteran has not alleged any visitation or duty to the landmass of Vietnam or its inland coastal waterways.  He has alleged that his ship, the USS Coral Sea, was anchored in Da Nang harbor.  The AOJ obtained deck logs from the USS Coral Sea that indicate that the ship was anchored in Da Nang harbor on January 29, 1969.  Based on the foregoing, the Board finds no further development is necessary with respect to the claims herein decided.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed diabetes mellitus, bilateral foot disorder, and right knee disorder.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further explained below, there is no indication that the Veteran served in the Republic of Vietnam or its inland waterways.  Therefore, exposure to herbicides is not presumed, and the Board has found that he was not otherwise exposed to herbicides in service.  Without evidence of an in-service injury, disease, or event, to link his diabetes mellitus to service, a VA examination is not warranted.  Because he has asserted that his claimed a bilateral foot and right knee disorders are secondary diabetes mellitus, VA examinations for these disabilities are also not warranted.  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the January 2015 hearing, the Veterans Law Judge identified and explained the issues on appeal.  Information was also solicited regarding the Veteran's claimed herbicide and noise exposure.  Nothing revealed at the hearing gave rise to the possibility that evidence had been overlooked with regard to the claims herein decided.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


B.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As diabetes mellitus and sensorineural hearing loss are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, type 2 diabetes (diabetes mellitus), shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he or she is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975.

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that qualifying "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

Receipt of the Republic of Vietnam Campaign Medal (VCM) also does not warrant a presumption of herbicide exposure because it was awarded to those personnel who (1) served in the Republic of Vietnam for 6 months during a specified period; or, (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months; or, (3) served in the Republic of Vietnam or outside its geographical limits for less than 6 months but were wounded, captured or killed.  See Army Regulation 672-5-1.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (December 16, 2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  See also VBA Training Letter (TL) 10-06 (September 9, 2010).  The M21-1MR does note an exception regarding Veterans who served as a coxswain and reports going ashore during anchorage.  Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
 (1) that a current disability exists and (2) that the current disability was either 
 (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006, and are applicable to this claim.  With respect to aggravation, the baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  The Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002).  In other words, there must be a permanent worsening beyond natural progression rather than temporary or intermittent flare-ups.  Id.  

With regard to lay evidence, the Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


1.  Bilateral Hearing Loss

The Veteran has asserted that his bilateral hearing loss was caused by in-service noise exposure - specifically noise from jet engines and aircraft while he worked on the flight line.  For the reasons explained below, the Board finds that service connection for bilateral hearing loss is warranted.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As an initial matter, the Board notes that the Veteran's service treatment records are negative for hearing loss.  Audiometry conducted at his April 1967 enlistment showed that his hearing acuity was within normal range.  At his October 1971 discharge examination, his hearing was 15/15 in each ear on whispered voice test.  However, normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's service records reflect that his primary specialty was equivalent to an aircraft mechanic and he served on the USS Coral Sea, an aircraft carrier.  Exposure to jet engines and aircraft on the flight line is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, in-service noise exposure is conceded.  The evidence also indicates that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See October 2010 and May 2013 VA examinations.  Thus, the first and second elements of service connection, i.e., current disability and in-service injury, have been met.  The remaining question is whether a nexus exists between his current hearing loss disability and in-service noise exposure - the third element of service connection.

With regard to nexus, the Board observes that there is conflicting evidence.  The evidence weighing against the Veteran's claim primarily consists of the October 2010 VA examiner's opinion.  The examiner opined that the Veteran's hearing loss was less likely as not related to military service.  As rationale, the examiner explained that the Veteran's audiogram was not typical for hearing loss solely attributed to noise-induced factors.  He also noted that the Veteran passed the whispered voice test at discharge and had 30 years of civilian noise exposure as a truck driver.  This is both competent and probative evidence weighing against the Veteran's claim.

The evidence weighing in favor of the Veteran's claim primarily consists of his lay statements, an October 2011 letter from N.J., a private audiologist, the May 2013 VA examiner's opinion, and a January 2015 letter from E.C., a private audiologist.  In an October 2011 letter, a private audiologist opined that the Veteran's hearing loss "may be due to military and/or occupational noise exposure and/or aging."  Although competent, this opinion is too equivocal to be probative.  Likewise, the January 2015 private audiologist's opinion that the Veteran's hearing loss was more likely than not related to in-service noise exposure lacks probative value because no rationale was provided.  

Nevertheless, the May 2013 VA examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of service.  The examiner reviewed the Veteran's claims file and considered his lay statements, noting that the Veteran worked 12-hour shifts on the flight line with jet engine noise running all the time.  The examiner's opinion is both competent and probative evidence supporting the Veteran's claim.  In addition, the Veteran has provided competent and credible lay statements attesting to the fact that he has had hearing loss since service.  

In sum, the Board finds that the lay statements, along with the May 2013 VA examiner's opinion, permit application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


2.  Diabetes Mellitus, Bilateral Foot Disorder, and Right Knee Disorder

The Veteran has asserted that his diabetes mellitus was caused by in-service herbicide exposure.  Specifically, he has claimed that he was exposed to Agent Orange while on board the USS Coral Sea through the desalination of contaminated water and while cleaning aircraft exposed to Agent Orange.  He has not asserted that his service involved visitation or duty to the landmass or inland waterways of Vietnam; however, he has indicated that the USS Coral Sea was anchored in Da Nang harbor.  See Board Hearing Tr. at 4.  For the reasons explained below, the Board finds that service connection for diabetes mellitus is not warranted.

The Veteran served on the USS Coral Sea (CV-43), a Midway-class aircraft carrier.  Information from the NPRC indicates that the Veteran's unit served in the official waters of the Republic of Vietnam at various times during his service, but that there was no conclusive proof of in-country service.  See August 2010 Personnel Information Exchange System (PIES) response.  Deck logs from the USS Coral Sea indicate that, on January 28, 1969, the ship took position at the entrance of Da Nang Harbor to effect the transfer of the ship's helicopters to Da Nang Air base.  The transfer lasted about one and a half hours and then the ship set a new course.  

Because the Veteran did not serve in Vietnam or its inland waterways, exposure to herbicide agents, to include Agent Orange, is not presumed.  The Board notes that the Veteran submitted various documents to support his contention that he was exposed to Agent Orange through desalination of contaminated water.  However, the Board does not find these documents persuasive.  

In 2011, the Institute of Medicine (IOM) of the National Academies Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure (committee) issued a report.  In that report, the committee indicated that it was impossible to state whether blue water Navy personnel were or were not exposed to Agent Orange.  The committee reviewed the herbicide pathway, noting that it would be greatly diluted by river flow and coastal waters.  Given the lack of monitoring and the uncertainty in the fate and transport information on TCDD (the highly toxic chemical in Agent Orange), the committee concluded that it was not possible to estimate the likely concentrations of TCDD in marine waters and air of Blue Water Navy deployment.  The committee also noted that large US Navy ships, such as aircraft carriers, had their own potable-water supply and distribution systems that included water-treatment processes involving the distillation of marine water.  It was also noted that Blue Water Navy ships did not typically make potable water within 12 miles of shore except under exceptional circumstances.  The committee noted findings by the Veterans and Agent Orange 2008 Update and the Australian Department of Veterans Affairs that Navy veterans could have been exposed to TCDD via contaminated potable water.  The committee indicated that, if Agent Orange-associated TCDD was present in the marine water, distilled potable water would be a plausible pathway of exposure.  

In this case, however, the evidence does not demonstrate that TCDD was present in the potable water on the USS Coastal Sea.  As noted, ships typically did not make potable water within 12 miles of shore except under exceptional circumstances.  There is no indication that the distillation of water occurred during the few hours that the USS Coral Sea was in Da Nang harbor.  In fact, the evidence presented indicates that distillation typically would not have occurred.  Although the Veteran has submitted reports theorizing that Da Nang harbor was contaminated, as the committee noted, there is no data one way or another.  Moreover, even assuming contamination, the Veteran has not established that the distillation of water occurred while his ship was in the harbor.  Rather, the evidence suggests otherwise.  

As noted above, the Veterans and Agent Orange: Update 2008 submitted by the Veteran indicates that exposure to potable water distilled from contaminated water is a plausible pathway by which Blue Water Navy veterans could have been exposed to Agent Orange.  Although the report recommended that members of the Blue Water Navy not be excluded from the set of Vietnam-era veterans with presumed herbicide exposure, under the current law it is the Veteran's burden to show that he was exposed to herbicides if he was not present on the landmass or inland waterways of Vietnam.  Here, the Veteran has not met this burden.  

The Veteran and the above reports also cite to a study conducted by the Australian Department of Veterans Affairs, which determined that Royal Australian Navy personnel who served offshore were exposed to Agent Orange-associated TCDD in Vietnam because the distillation systems were thought to be able to concentrate TCDD in source water into the potable water during the evaporative process.  The study was based on a theoretical model and only showed a plausible pathway.  See 2011 IOM report, pg. 11.  As the committee concluded, without information on the TCDD concentrations in marine feed water, it is impossible to determine whether Blue Water Navy personnel were exposed to TCDD.  Id., pg. 13.  

To the extent the Veteran alludes that he was exposed to Agent Orange while working on airplanes that came back from Vietnam, he is not competent to make such assertions.  Whether there was any residual exposure to herbicides from the airplanes being in Vietnam is beyond the scope of his personal knowledge and powers of observation.  The Board further notes that VA Memorandum used in conjunction with VA's Compensation and Pension Service adjudication process provides that "there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."  The Memorandum also provides that "[a]erial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. . . . Also, there are no studies that [VA is] aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred." See VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 2.C.10.r, Memorandum for the Record, Subject: Herbicide Use in Thailand during the Vietnam Era.

In light of the above evidence, there is no probative, persuasive evidence of record demonstrating Agent Orange or other herbicide exposure for the Veteran.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his active service, and the Veteran is therefore not entitled to service connection for diabetes mellitus on a presumptive basis.  This does not, however, preclude the Veteran from establishing entitlement to service connection for diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this regard, the Board notes that the Veteran does not allege, nor does the evidence show, that his diabetes mellitus manifested during active duty service or to a compensable degree within one year of service.  The Veteran testified and the evidence shows that he was diagnosed with diabetes in 1997, which was more than 25 years after service.  See Board Hearing Tr. at 7.  With regard to a nexus, there is no probative medical evidence of record establishing a relationship between diabetes mellitus and his active duty service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The Board acknowledges that, in an October 2013 letter, Dr. R.B. opined that the Veteran's diabetes mellitus was related to in-service herbicide exposure.  However, as explained above, there is no probative evidence of any herbicide exposure.  Therefore, Dr. R.B.'s opinion lacks probative value.  Absent evidence of a nexus, service connection is not in order for the Veteran's diabetes mellitus.  Thus, the Veteran is not entitled to service connection for diabetes mellitus on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37. 

Turning to the Veteran's claims for service connection for bilateral foot and right knee disorders, he has contended that these disabilities are secondary to his diabetes mellitus.  See Board Hearing Tr. at 5-6.  As outlined above, however, the Board finds that service connection is not warranted for diabetes mellitus.  Thus, there is no basis for service connection for bilateral foot and right knee disorders on a secondary basis.  See 38 C.F.R. § 3.310.

The Board notes that the AOJ also considered the Veteran's service connection claims for bilateral foot and right knee disorders on a direct basis; however, the Veteran does not allege nor does the evidence show that his bilateral foot and right knee disorders were incurred in or aggravated by service, or are otherwise related to an in-service event, injury, or disease.  See 38 C.F.R. §§ 3.303.

With regard to lay evidence of a nexus between any of his current disabilities to service or to a service-connected disability, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of his disabilities during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  As to the Veteran's lay assertions with regard to nexus, they do not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  The crux of the service connection issues herein decided centers on exposure to Agent Orange or other herbicides during service.  As explained in detail above, the probative evidence of record does not establish Agent Orange exposure either by visiting the landmass of Vietnam or by other alleged exposure aboard the USS Coral Sea.

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for diabetes mellitus, a bilateral foot disorder, and a right knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Timeliness of the March 2012 NOD 

In a January 2011 rating decision, the RO, in relevant part, denied the Veteran's claims for service connection for back problems, shortness of breath, and erectile dysfunction.  The RO provided the Veteran with notice of this rating decision in a January 12, 2011, letter.  There is no dispute as to these facts.

In March 2011, the RO received a statement from the Veteran dated on March 1, 2011.  In the statement, the Veteran indicated that he had been denied service connection for bilateral hearing loss on January 7, 2011, and wished to appeal that decision.  In a March 16, 2011, letter, the Veteran's former representative indicated that the Veteran wished to appeal the denial of service connection "for hearing loss and diabetes mellitus per rating dated Jan. 7, 2011."  There was no mention of the denial of service connection for back problems, shortness of breath, and erectile dysfunction.

In October 2011, the RO received an Appointment of Individual as Claimant's Representative (VA Form 21-22a) in which the Veteran appointed agent, James M. McElfresh II, as his representative.  In an October 1, 2011, letter, the Veteran's representative requested a copy of the claims file and indicated that he intended the correspondence "to be a claim for SC (compensation).  I also intend that my clients claim for compensation include all disabilities or medical conditions that he has.  I request that the VA determine what the veteran's disabilities or medical conditions are and then decide whether he is entitled to SC for each of these disabilities."  The Veteran's representative indicated that the Veteran was aware of the following symptoms of disabilities:  lung disorder, bilateral hearing loss, back disorder, right knee disorder, peripheral neuropathy, erectile dysfunction, diabetes, and a thyroid disorder.  The RO responded to the request for a copy of the claims file later that month.

In an October 24, 2011 letter, the Veteran's representative indicated that he was submitting new and material evidence regarding the Veteran's claim for service connection for bilateral hearing loss.  In a November 29, 2011 letter, he indicated that he was submitting information regarding the Veteran's Vietnam service and the ships on which he served.  In a January 7, 2012 letter, he requested that the Veteran's claims be resolved as soon as possible.  In a February 18, 2012 letter, the representative requested a copy of the USS Coral Sea's ship log.  In a February 21, 2012 letter, he responded to the RO's February 2012 SSOC denying service connection for bilateral hearing loss.  He requested a copy of the VA examination, argued that the medical opinion was adequate, and requested that the Veteran be given the benefit of the doubt.  

In a March 26, 2012 letter, the RO responded to the representative's October 1, 2011, correspondence.  The RO indicated that it had received his request for reconsideration of the claims for service connection for shortness of breath (also claimed as lung condition), bilateral foot numbness secondary to diabetes (also claimed as peripheral neuropathy), erectile dysfunction, and back problems.  The RO noted that it had notified the Veteran of this decision in a letter dated January 12, 2011, and that this letter also included a VA Form 4107, Your Rights to Appeal Our Decision, which explained his appeal rights.  The RO indicated that it would not take further action unless:  1) new and material evidence was received; 2) an appeal (notice of disagreement) was filed; or 3) clear and unmistakable error was identified.

In a March 28, 2012 letter, the Veteran's representative indicated that the correspondence was "an official NOD of your denial of a lung condition, bilateral foot numbness secondary to diabetes also claimed as P./N., E.D., & back disorders."  The letter was received by the RO on March 29, 2011.  

In a November 16, 2012 letter, the RO notified the Veteran that the NOD received on March 29, 2012, was not timely filed.  He was also informed of his appellate rights.  In a November 20, 2012 letter, the Veteran's representative indicated that he was not the Veteran's representative until September 30, 2011, and therefore, he disagreed with the RO's determination and requested an extension due to that underlying fact regarding the NOD.  The RO accepted this correspondence as a NOD regarding the timeliness issue and issued a SOC in July 2013.  In his August 2013 substantive appeal, the Veteran's representative argued that VA has a duty to read veterans' submissions sympathetically to ascertain all potential claims it contains.

During the January 2015 Board hearing, the Veteran's representative essentially argued that there was earlier correspondence that could be construed as a NOD and that it is usually his practice to submit a NOD the day after he receives notice that a claim has been denied.  See Tr. at 47-48.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a SOC is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  

Prior to March 24, 2015, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the NOD or Substantive Appeal must be filed with the VA office that has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

A claimant or his or her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

Whether a NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished a SOC on the issue of whether the NOD was timely.  38 C.F.R. §§ 19.34, 20.101(c). 

In addition, whether a NOD is adequate is an appealable issue.  If the claimant and his or her representative protests an adverse determination made by the RO with respect to the adequacy of a notice of disagreement, the claimant will be furnished a SOC.  38 C.F.R. §§ 19.28, 20.101(c). 

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a NOD and a formal appeal.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 554 (1993).

The Board may implicitly or explicitly waive the issue of the timeliness of a Substantive Appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy, 23 Vet. App. at 41.  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

As noted by the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

Upon review of the evidence, the Board finds that the Veteran, his former representative, and his current representative did not file an adequate and timely NOD with the RO's January 2011 rating decision for the issues of entitlement to service connection for back problems, shortness of breath, and erectile dysfunction.  The earliest date that an NOD was received by the RO from the Veteran for these particular issues was in March 2012, which was well beyond the one-year time period for filing.  See 38 C.F.R. § 20.302(a).

The Board has carefully reviewed the correspondence received from the Veteran, his former representative, and his current representative from January 12, 2011, to January 12, 2012, but finds that none of the correspondence could be construed as an adequate NOD in terms of appealing the portion of the January 2011 rating decision denying service connection for back problems, shortness of breath, and erectile dysfunction.  Notably, the Veteran filed a NOD with the portion of the decision denying service connection for hearing loss and diabetes mellitus, but he did not express disagreement with the remainder of that decision.

The Federal Circuit has made a distinction between a general or vague NOD, which appeals the entire rating decision because the NOD does not specifically limit the issues on appeal, and a specific NOD, which limits VA's attention to the specific matters mentioned.  See Collaro v. West, 136 F.3d at 1309-10; Ledford v. West, 136 F.3d 776 (Fed.Cir.1998); Buckley v. West, 12 Vet. App. 76, 82-83 (1998).  Although VA must liberally construe all filings by a claimant, the Court has held that it will not broaden the scope of clear and succinct issues pressed in the NOD.  See Jarvis v. West, 12 Vet.App. 559, 562 (1999).

The Board acknowledges the argument and request for an extension made by the Veteran's current representative insofar as he was appointed the Veteran's representative on September 30, 2011.  Nonetheless, the Veteran and his former representative had full knowledge of the January 2011 rating decision and his appellate rights.  Indeed, the Veteran chose to file a NOD with respect to two issues - the denial of service connection for bilateral hearing loss and diabetes mellitus.  Furthermore, the appeal period had not expired when the Veteran's current representative was appointed.  In fact, he had three months remaining within which he could have filed a timely NOD with the January 2011 rating decision.  Moreover, as noted above, the Board is bound by the law and is without authority to grant an appeal on an equitable basis.  

For the foregoing reasons, the Board concludes that the Veteran did not file an adequate and timely NOD with the January 2011 rating decision with respect to the issues of entitlement to service connection for back problems, shortness of breath, and erectile dysfunction.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection a lung disorder, a bilateral foot disorder, and a back disorder are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, is denied.

Service connection for a right knee disorder, to include as secondary to diabetes mellitus, is denied.

As the Veteran did not file an adequate and timely NOD with a January 2011 rating decision that denied service connection for back problems, shortness of breath, and erectile dysfunction, the appeal is denied.



REMAND

The claims of entitlement to service connection for a lung disorder, a back disorder, sleep apnea, a higher rating for PTSD, TDIU, and §1151 disability compensation for a diaphragm injury and stomach bulge are being remanded for additional development, to include a Board hearing and VA examinations.  In addition, while on remand, any outstanding treatment records should be obtained.


Service Connection for Obstructive Sleep Apnea, § 1151 Disability Compensation for a Diaphragm Injury and Stomach Bulge

Following his January 2015 hearing, the Veteran submitted a substantive appeal (VA Form 9) in February 2015 for the issues of entitlement to service connection for sleep apnea and compensation pursuant to 38 U.S.C.A. § 1151for a diaphragm injury and stomach bulge.  He specifically requested a videoconference hearing before the Board.  To date, he has not been afforded such a hearing with respect to these issues.  Therefore, these claims must be remanded.



Lung Disorder

The Veteran has contended that his lung disorder is related to in-service exposure to asbestos and/or aviation fuel.  See Board Hearing Tr. at 6; August 2013 NOD; February 2015 letter.  The Veteran's DD 214 reflects that his primary specialty was equivalent to an aircraft mechanic.  Thus, exposure to jet fuel is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

VA medical records dated in July 2012 also reflect the Veteran underwent a CT-guided biopsy for a mass in his left lung, and a June 2013 record reflects that he had diffuse parenchymal lung disease and dyspnea of unclear etiology.  In September 2013, the Veteran underwent a right thoracotomy; the biopsy revealed inflammatory tissue, but no cancer.  

Based on the foregoing, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's claimed lung disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Back Disorder

The Veteran has contended that he injured his back in service while changing a fuel tank.  See Board Hearing Tr. at 8.  In a September 2010 statement, a fellow service member indicated that he worked with the Veteran and remembered the Veteran hurting his back while lifting a fuel tank and that it bothered him all the time.  VA treatment records reflect diagnoses of lumbar spondylosis (in November 2010), lumbar scoliosis (in January 2011), and degenerative disc disease with hemangiomas (in February 2011).

Based on the foregoing, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's claimed back disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


PTSD

The Veteran has contended that his service-connected PTSD warrants a higher rating.  He was last examined for PTSD in May 2013.  See Virtual VA, C&P exam received on July 1, 2013.  In October 2013 and February 2013 correspondence, the Veteran's representative requested another VA examination, arguing that the May 2013 VA examination was not contemporaneous, i.e., implying that the Veteran's symptoms were worse.  Because of evidence of possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

The Veteran has also asserted that he is unable to work due to his service-connected disabilities.  As such, the claim for TDIU is inextricably intertwined with the claims being remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his February 2015 request pertaining to the issues of entitlement to service connection for obstructive sleep apnea and §1151 disability compensation for a diaphragm injury and stomach bulge.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the issues should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lung disorder, back disorder, and PTSD.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the VA Salt Lake City Health Care System dated from December 2014 to the present. 

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any lung disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his lung disorder is a result of in-service exposure to asbestos and jet fuel.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any lung disorder is causally or etiologically related to his military service, to include exposure to asbestos and jet fuel.  In so doing, the examiner should address any prior diagnoses.  Any other notable risk factors that are present or absent should also be discussed, to include the Veteran's smoking history.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he injured his back moving a fuel tank in service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current back disorder is causally or etiologically related to his military service, to include any injury therein.   In so doing, the examiner should address the prior diagnoses of lumbar spondylosis) lumbar scoliosis, and degenerative disc disease with hemangiomas.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD and depressive disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues remaining on appeal. If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


